Name: Commission Decision No 609/81/ECSC of 3 March 1981 concerning certain obligations of Community undertakings using high-grade special steels and stockholders of these products
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-03-10

 Avis juridique important|31981S0609Commission Decision No 609/81/ECSC of 3 March 1981 concerning certain obligations of Community undertakings using high-grade special steels and stockholders of these products Official Journal L 063 , 10/03/1981 P. 0005 - 0007****( 1 ) OJ NO L 291 , 31 . 10 . 1980 , P . 1 . COMMISSION DECISION NO 609/81/ECSC OF 3 MARCH 1981 CONCERNING CERTAIN OBLIGATIONS OF COMMUNITY UNDERTAKINGS USING HIGH-GRADE SPECIAL STEELS AND STOCKHOLDERS OF THESE PRODUCTS THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR THE FIRST AND SECOND PARAGRAPHS OF ARTICLE 95 THEREOF , WHEREAS : BY DECISION NO 2794/80/ECSC ( 1 ), THE COMMISSION ESTABLISHED A SYSTEM OF PRODUCTION QUOTAS FOR THE COMMUNITY IRON AND STEEL INDUSTRY . AS REGARDS HIGHGRADE AND SPECIAL STEELS , SPECIAL PROVISIONS ARE IN FORCE IN RESPECT OF ALLOY STEELS OF A CERTAIN QUALITY AND PRICE LEVEL UNDER WHICH QUOTAS MAY BE EXCEEDED UNDER COMMISSION SUPERVISION . THESE SPECIAL PROVISIONS REQUIRE SUPERVISION OF THE PRODUCTS IN QUESTION AND OF INVOICED PRICES . FOR THIS SUPERVISION TO BE EFFECTIVE , IT MUST BE APPLIED NOT ONLY TO PRODUCERS BUT ALSO TO USERS AND STOCKHOLDERS OF HIGH-GRADE AND SPECIAL STEELS . USERS AND STOCKHOLDERS AS SUCH OF THESE PRODUCTS DO NOT CONSTITUTE UNDERTAKINGS WITHIN THE MEANING OF THE TREATY . IN ORDER TO FACILITATE SUPERVISION , THE PROVISIONS OF ARTICLE 47 OF THE TREATY SHOULD BE MADE APPLICABLE TO UNDERTAKINGS USING HIGH-GRADE AND SPECIAL STEELS AND STOCKHOLDERS OF THESE PRODUCTS . THE TREATY DOES NOT CONFER ON THE COMMISSION POWERS TO IMPOSE THESE OBLIGATIONS ON UNDERTAKINGS USING HIGH-GRADE AND SPECIAL STEELS AND ON STOCKHOLDERS OF THESE PRODUCTS . IT IS THEREFORE NECESSARY , IN ORDER TO ATTAIN THE OBJECTIVES OF THE COMMUNITY IN THE OPERATION OF THE COMMON MARKET AS DEFINED IN ARTICLES 2 , 3 AND 4 OF THE TREATY , TO EXTEND THE APPLICATION OF THE PROVISIONS OF ARTICLE 47 OF THE TREATY TO UNDERTAKINGS USING HIGH-GRADE AND SPECIAL STEELS AND STOCKHOLDERS OF THOSE PRODUCTS FOR THE DURATION OF THE PRODUCTION QUOTA SYSTEM . AFTER CONSULTING THE CONSULTATIVE COMMITTEE AND WITH THE UNANIMOUS ASSENT OF THE COUNCIL , HAS ADOPTED THIS DECISION : ARTICLE 1 UNDERTAKINGS USING HIGH-GRADE AND SPECIAL STEELS AND STOCKHOLDERS AS DEFINED IN ANNEX I ( HEREINAFTER REFERRED TO AS ' CONSUMING UNDERTAKINGS AND STOCKHOLDERS ' ) SHALL BE OBLIGED TO KEEP A RECORD CONTAINING THE INFORMATION SPECIFIED IN ANNEX II CONCERNING RECEIPTS , AS FROM 1 FEBRUARY 1981 , OF ALLOY STEELS , AS DEFINED IN ANNEX III , COVERED BY THE SPECIAL PROVISIONS OF ARTICLE 2A OF DECISION NO 2794/80/ECSC . ARTICLE 2 THE COMMISSION , IN EXERCISING THE POWERS CONFERRED ON IT BY ARTICLE 47 OF THE TREATY , SHALL VERIFY THE ACCURACY OF THE INFORMATION RECORDED . CONSUMING UNDERTAKINGS AND STOCKHOLDERS SHALL BE REQUIRED TO FACILITATE THESE VERIFICATIONS WITHOUT THE NEED FOR ANY SEPARATE DECISION . THE INSTRUCTION GIVEN TO THE VERIFYING OFFICIAL SHALL REFER TO THIS PROVISION AND INDICATE THE INFORMATION HE IS REQUIRED TO VERIFY . CONSUMING UNDERTAKINGS AND STOCKHOLDERS WHICH EVADE THE OBLIGATIONS RESULTING FROM THIS DECISION OR WHO KNOWINGLY FURNISH FALSE INFORMATION SHALL BE LIABLE TO THE SANCTIONS PROVIDED FOR IN ARTICLE 47 OF THE TREATY . THE MAXIMUM AMOUNT OF FINES SHALL BE ONE PER CENT ( 1 % ) OF THE VALUE OF ANNUAL PURCHASES BY CONSUMING UNDERTAKINGS OR STOCKHOLDERS OF THE PRODUCTS DEFINED IN ANNEX III , AND THE MAXIMUM AMOUNT OF PENALTY PAYMENTS SHALL BE FIVE PER CENT ( 5 % ) OF THE VALUE OF DAILY PURCHASES OF THESE PRODUCTS . ARTICLE 3 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . ITS EFFECT SHALL CEASE SIMULTANEOUSLY WITH THAT OF THE SYSTEM OF PRODUCTION QUOTAS ESTABLISHED BY DECISION NO 2794/80/ECSC , BUT NOT LATER THAN 30 JUNE 1981 . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 3 MARCH 1981 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT **** ANNEX I DEFINITION OF UNDERTAKINGS USING HIGH-GRADE AND SPECIAL STEELS UNDERTAKINGS USING HIGH-GRADE AND SPECIAL STEELS WITHIN THE MEANING OF THIS DECISION SHALL BE ALL THOSE COMMUNITY UNDERTAKINGS WHICH USE HIGH-GRADE AND SPECIAL STEELS FOR THE MANUFACTURE OF INDUSTRIAL PRODUCTS . DEFINITION OF STOCKHOLDERS OF HIGH-GRADE AND SPECIAL STEELS STOCKHOLDERS WITHIN THE MEANING OF THIS DECISION SHALL BE THOSE STEEL MERCHANTS WHICH SELL FROM STOCK IN THEIR OWN NAME AND ON THEIR OWN ACCOUNT HIGH-GRADE AND SPECIAL STEELS . ANNEX II INFORMATION TO BE RECORDED IN UNDERTAKINGS USING HIGH-GRADE AND SPECIAL STEELS AND STOCKHOLDERS OF THE PRODUCTS DEFINED IN ANNEX III 1 . ( A ) VENDOR ( NAME AND ADDRESS ) ( B ) PRODUCER ( IF DIFFERENT FROM THE VENDOR ) ( C ) NUMBER AND DATE OF INVOICE 2 . COMMERCIAL DESIGNATION OF PRODUCT AND SPECIFICATION ( QUALITIES , DIMENSIONS ) 3 . TONNAGE : ( A ) ORDERED ( B ) DELIVERED 4 . PRICE : ( A ) EFFECTIVE PRICE INVOICED PER TONNE WITH INDICATION AS TO WHETHER : - FREE-AT-DESTINATION - FREE-AT-FRONTIER - EX-WORKS/BASING POINT ( B ) TRANSPORT COST INCLUDED IN THE PRICE ( IF APPLICABLE ). ANNEX III DEFINITION OF ALLOY STEEL PRODUCTS COVERED BY THE SPECIAL PROVISIONS OF ARTICLE 2A ( 2 ) ( A ) OF DECISION NO 2794/80/ECSC ALLOY STEELS WITH AN ALLOY CONTENT OF NOT LESS THAN 5 % ( EXCEPT FOR STEELS CONTAINING LESS THAN 1 % CARBON AND MORE THAN 12 % CHROMIUM ), WHERE ACTUAL INVOICED PRICE IS NOT LESS THAN 30 % HIGHER THAN THE LIST PRICE OF THE CORRESPONDING ORDINARY STEEL PRODUCTS .